Citation Nr: 1211910	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  11-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include a generalized anxiety disorder, depressive disorder, mood disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1953 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a generalized anxiety disorder.  In May 2011, the Veteran testified at an RO hearing.

The Veteran's claim was modified, as reflected on the first page of this decision, based on subsequent assertions by the Veteran and medical evidence of record.  See also Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

The Veteran also appealed a service connection claim for a right great toe disorder, but withdrew this claim in June 2010.  As the veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration, and the service connection claim for a right great toe disorder is dismissed.  See 38 C.F.R. §§ 20.202, 20.204.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has an acquired psychiatric disorder to include a generalized anxiety disorder, depressive disorder, mood disorder, and PTSD that was incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder to include a generalized anxiety disorder, depressive disorder, mood disorder, and PTSD have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for service connection for an acquired psychiatric disorder to include a generalized anxiety disorder, depressive disorder, mood disorder, and PTSD.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection 

The Veteran contends that he has an acquired psychiatric disability to include a generalized anxiety disorder, depressive disorder, mood disorder, and PTSD.  The Veteran asserts that he had a mental health disorder stemming from childhood trauma after his father committed suicide, his mother was sent to a psychiatric hospital, and he and his siblings were sent to an orphanage.  The Veteran further contends that his pre-existing mental health disorder was aggravated by his military service.  He notes that he was small for his size and was harassed by other service members.  He also remembers being afraid all the time; he was a parachutist and a member of his group died after his parachute and back-up parachute did not open.  

The Veteran testified at a May 2011 RO hearing that he joined the Army so that he could be near his brother but did not realize that his brother was actually being discharged.  He recalled that he was always scared while in parachute training and being pushed out of the plane and that he thought of dying.  He indicated that he never talked to any medical professionals about how he was feeling as "you just didn't do anything like that in those days."  (See May 2011 RO transcript, page 5).

The Veteran's brother also submitted a statement in May 2011 that the Veteran was only 17 when he enlisted in the Army and should not have been sent to parachuting school because he was small in stature.  He recalled that since being discharge the Veteran had tried to get on with his life and past all the trauma of his early life but he continued to be plagued by nightmares, sleepless nights, depression, anger, and deep feelings of helplessness from events in the military.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

To establish entitlement to service connection for PTSD a veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In PTSD cases in which the veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999); see also VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos  v. Peake, 22 Vet. App. 329 (2008). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement. See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The National Personnel Records Center has indicated that the Veteran's service treatment and personnel records are fire-related.  The RO made a formal finding of unavailability of the service treatment records in December 2006.  It has been noted that the only service treatment records available are the discharge examination report and a March 1956 treatment record, but only the latter appears in the file.  This report notes that the Veteran injured his right knee in 1954 during a parachute landing at Fort Campbell, Kentucky. 

VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

After service, a May 2010 private chiropractic treatment record notes that the Veteran had been suffering from anxiety and depression for six months.  

A June 2010 VA primary care note shows an assessment of depression.  It was noted that the Veteran believed that his depression and anxiety stemmed from his childhood and were not related to his military service.  A July 2010 VA psychology therapy note also shows anxiety and depression.  The Veteran reported abuse suffered in four different Catholic-run orphanages.  

A private psychiatric assessment was performed in October 2010 by a psychiatrist.  It was noted that the Veteran apparently had been suffering from depression possibly most of his life.  The Veteran's childhood history of his father shooting himself in front of the Veteran and falling on him and his mother being sent to an institution, in addition to him and his siblings being sent to an orphanage was noted.  The Veteran reportedly joined the Army to get out of the orphanage at age 17, but felt out of place when he joined the service.  He felt more depressed and anxious and recalled feeling scared all the time.  He had difficulty dealing with the stress of training especially when he had to jump with a parachute.  Over the years he has experienced depressed mood, low self-esteem, loss of interest, and difficulty sleeping.  The Axis I diagnosis was recurrent major depression, dysthymia, and generalized anxiety disorder.  The psychiatrist stated that it was his opinion that the Veteran's psychiatric disorders were partly connected to difficult experiences he had in service, along with genetic predisposition and traumatic experiences in childhood.

A February 2011 private pastoral counseling record notes the Veteran's childhood history and military history.  The counselor noted that the Veteran's father committed suicide in his presence, which had left a psychological trauma that still created stress and anxiety on a day-to-day basis.  Then the Veteran and his siblings were sent to orphanages where they were treated with indifference and disrespect leaving him with a lack of self-confidence and feeling of being inferior, particularly since he felt he was discriminated against because he was of Italian descent.  His coping skills were minimal and he found life at the orphanages very depressing and uncaring.  He subsequently joined the Army at age 17 and felt out of place, disoriented, and highly confused since the other enlistees were older and he lacked the necessary coping skills to handle his environment.  His feeling of being scared and unprepared about what was going to happen to him led to stress and anxiety, which in turn resulted in him becoming more depressed.  The counselor determined that the Veteran's psychological and emotional disorders were the results of his experiences he had as young, inexperienced teenager in military service compounded by his traumatic experiences in childhood.

In September 2011, another private psychiatrist provided an opinion noting the Veteran's childhood and military history.  It was noted that the Veteran was sent to Fort Campbell for basic training, then Fort Benning for jump school.  He was the smallest man in the outfit and had a shy demeanor.  In the orphanage his older brothers had protected him against bullying but in his airborne outfit he was singled out for bullying by larger men who wanted to avoid jumps.  Bullying by these men involved pushing, shoving, and threatening with injury.  He never became accustomed to jumping and continued to have intrusive thoughts his parachute would fail.  On one jump one of the men's parachutes failed, as did his secondary, and he was killed.  The Veteran thought a lot about this incident and began having sleep difficulties and became more irritable.  He began isolating and avoided making any close friends in the military.  He became anxious, withdrawn, and hypervigilant.  The verbal, physical, and emotional abuse he experienced in the Army was much greater than he had experienced in the orphanage, and the psychiatrist determined that the Veteran did not develop any symptoms of PTSD until after serving in the Airborne.  After discharge, the Veteran continued to have nightmares from the Airborne and the bullying; he also continued to have intrusive thoughts due to physical pain he sustained from jumping.  The psychiatrist diagnosed the Veteran with chronic PTSD, major depressive disorder, mood disorder due to chronic pain with depressive features (related to military-related back and leg injuries).  The psychiatrist also stated that it was his opinion based on treating military-related PTSD as a specialty for many years, that the Veteran had PTSD related to his military service.

The Veteran underwent a VA examination in November 2011.  In its request for the opinion, the RO specifically noted "WE DO NOT concede a military stressor.  There is no evidence to support the [V]eteran's alleged bullying reported military stressor history."  The Veteran's childhood and military history was noted.  The Veteran reported that he was disciplined often in service because he was "picked on."  He also reported that he began smoking marijuana in service and began a history of heavy drinking after discharge.  

The examiner noted that after a review of the claims file and electronic medical charts, and conducting a diagnostic psychiatric examination, it was her professional medical opinion that the Veteran met the diagnostic criteria for generalized anxiety disorder and depressive disorder.  The examiner found that these diagnoses were not caused by or a result of his service-connected back and right knee disorders, and that it would be mere speculation to opine as to whether his diagnoses were aggravated by his military service.  

The rationale offered was that there was no objective evidence that the Veteran's depression or anxiety were the direct psycho-physiological consequence of his service connected back and right knee.  Furthermore, the Veteran had a history of cannabis use and heavy alcohol consumption, both of which were known depressants.  He also reported that his depression might have begun in childhood when he witnessed his father's suicide and his mother was subsequently placed in a mental institution.   The examiner also noted that it would be speculative to opine on whether his diagnoses were aggravated by his military service, as he did not describe how actual documented events in service, such as parachute jumps, affected him; rather, he focused on undocumented in-service events, such as being bullied and the death of his father.  Furthermore the Veteran's cannabis and alcohol use might have aggravated his mental condition.

In addressing this claim, initially, it is noted that while the Veteran has stated that he had a mental disorder prior to his military service, since his service treatment records are fire-related, there is no evidence of any pre-existing psychiatric disorder noted at entry into service.  Moreover, the Veteran's assertions regarding having a pre-existing diagnosis do not provide clear and unmistakable evidence of a pre-existing psychiatric disorder, nor do any of the medical opinions of record.  While the childhood trauma described by the Veteran no doubt had a significant effect on his life, there is no contemporaneous evidence establishing that he clearly and unmistakably had a pre-existing psychiatric disability.  Therefore, the issue is whether the Veteran's present psychiatric disorders were incurred during his military service.  See 38 C.F.R. § 3.304(b).

After a careful review of the evidence of record, the Board finds that the Veteran suffers from an acquired psychiatric disorder to include generalized anxiety disorder, depressive disorder, mood disorder, and PTSD related to his reported in-service stressors.  In making this determination, the Board notes that the Veteran is competent to report that he was fearful during his military service that he would die, that someone in his unit died after his parachute did not open, and that he was harassed by other service members because of his stature and age.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that he feared for his life as a parachutist and was harassed by other service members.  The Veteran's records are internally consistent, as evidenced by his one service treatment record noting that he was injured in a parachute jump and was only 19 at the time, and his statements and testimony.  His DD Form 214 shows he entered service in June 1953 and that his date of birth was in March 1936; thus he would have been approximately 17 at the time of entry into service.  It also was noted that he was 5'5" and weighed 151 pounds.  Furthermore, the DD 214 shows that he earned the Parachutist Badge.  Therefore, the Veteran's assertions are consistent with the circumstances of his service.  Although the Veteran has also stated that he believes his psychiatric problems did not stem from his military service and were related to his childhood trauma, this does not refute his stressor statements.  Further, the Board finds that it is facially plausible that the stressors described by the Veteran resulted in his resultant anxiety disorder, depressive disorder, mood disorder, and PTSD.  Additionally, the Veteran's brother's statement supports the presence of symptomatology of a psychiatric disorder since right after discharge from service.  As such, the Board finds that the Veteran's and his brother's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, the Board finds it significant that two private psychiatrists and a counselor have related the Veteran's psychiatric disorders to his military experiences including being fearful for his life during parachute jumps and being harassed by fellow service members.  The Veteran's childhood trauma has been mentioned also as a contributing factor but the degree of psychiatric impairment related to his childhood trauma versus military service has not been differentiated.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.).  The finding in September 2011 that the Veteran's mood disorder was related to his service-connected injuries from the parachute jumps also essentially relates this disorder to his military service, or at least relates this disorder to his service-connected knee and back disorders, on a secondary basis.  See 38 C.F.R. § 3.310(a).  

Although the VA psychologist found in November 2011 that it would be speculative to state whether the Veteran's psychiatric disorders were related to his military service, and noted that the psychiatric disorders were not related to his service-connected back and knee disabilities, the RO stated in framing the question to the psychologist that the Veteran's military stressors were not conceded.  Thus, the November 2011 VA psychologist did not consider the Veteran's lay statements, which the Board has considered competent and credible.  In addition, the examiner's statements regarding the possible effects of the Veteran's cannabis and alcohol abuse are merely speculative and do not add any weight to the opinion.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, the probative value of the November 2011 VA opinion is diminished.  

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of generalized anxiety disorder, depressive disorder, mood disorder, and PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of that stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder to include generalized anxiety disorder, depressive disorder, mood disorder, and PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder to include generalized anxiety disorder, depressive disorder, mood disorder, and PTSD is granted. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder to include a generalized anxiety disorder, depressive disorder, mood disorder, and PTSD is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


